Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 21, 2021 has been entered. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed March 2, 2021. Claims 1-20 remain pending in the current application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Casey on June 7, 2021.

The application has been amended as follows: 
Please amend claim 1 to read as follows: 
1. A method for additive manufacturing of three-dimensional objects from metallic glasses, the method comprising: 
melting successive layers of an alloying starting material by a laser beam or an electron beam which defines successively melted beam paths or spots in every material layer, wherein every wherein said melting of successive layers comprises the steps of:
performing a first melting wherein the laser beam or electron beam s a crystalline melt trace or spots come in contact with one another; 
performing a wherein the laser beam or electron beam yields an amorphous melt trace wherein the successively remelted paths or spots do not come in contact with one another and/or an interval not shorter than 10 ms is maintained between the scanning of the successively remelted paths or spots and wherein the surface power density in the first melting is lower than in the remelting.

Please amend claim 6 to read as follows: 
6. The method according to claim 1, wherein the first melting comprises melting a layer of the material constituting a cross-section of the manufactured object and a layer of the material surrounding it ,
and wherein the remelting comprises melting with the laser beam or electron beam to yield within wherein for the remaining part of the material which is not a cross-section of the manufactured object, either no melting is performed or melting with the laser beam or electron beam yields 


7. The method according to claim 6, wherein the first melting further comprises using different operational melting parameters of the laser beam or electron beam for the cross-section of the manufactured object and for the remaining of the material surrounding it 

Please amend claim 8 to read as follows: 
8. The method according to claim 6, further comprising melting multiple times with the laser beam or electron beam to yield a crystalline melt trace within 

Please amend claim 13 to read as follows: 
13. A method for additive manufacturing of three-dimensional objects from metallic glasses, the method comprising: 
providing an alloying starting material in a form of a powder, sheet, strip or wire including binary or ternary alloys containing at least one metal and at least one metalloid and/or non- metal; and 
melting successive layers of the alloying starting material by a laser beam or an electron beam which defines successively melted beam paths or spots in every material layer, wherein every material layer is melted twice, 
performing a first melting wherein the laser beam or electron beam has a beam speed of 10-2000 mm/s and a surface power 4 - 5·105 W/cm2 which yields a crystalline melt trace in the first meltingor spots come in contact with one another; 
performing a wherein yields wherein the successively remelted paths or spots are separated by a distance not shorter than 300 μman interval not shorter than 10 ms is maintained between the scanning of the successively remelted paths or spots and wherein the surface power density in the first melting  is lower than in the remelting.

Please amend claim 16 to read as follows: 
16. The method according to claim 13, wherein the first melting comprises melting a layer of the material constituting a cross-section of the manufactured object and a layer of the material surrounding it ,
and wherein the remelting comprises melting with the laser beam or electron beam to yield within wherein for the remaining part of the material which is not a cross-section of the manufactured object, either no melting is performed or melting with the laser beam or electron beam yields 

Please amend claim 17 to read as follows: 
17. (Currently Amended) The method according to claim 16, wherein the first melting further comprises using different operational melting parameters of the laser beam or electron beam of the material surrounding it 

Please amend claim 18 to read as follows: 
18. (Currently Amended) The method according to claim 16, further comprising melting multiple times with the laser beam or electron beam to yield a crystalline melt trace within 

Please amend claim 20 to read as follows: 
20. (Currently Amended) A method for additive manufacturing of three-dimensional objects from metallic glasses, the method comprising: 
providing an alloying starting material in a form of a powder, sheet, strip or wire including binary or ternary alloys containing at least one metal and at least one metalloid and/or non- metal, 
wherein the at least one metal is iron, tungsten, zinc, nickel, titanium, magnesium, aluminum, yttrium, or calcium and the metalloid and/or non-metal are selected from silicon, boron, carbon, or phosphorus; and 
melting successive layers of the alloying starting material by a laser beam or an electron beam which defines successively melted beam paths or spots in every material layer, wherein every material layer is melted twice, 
performing a first melting wherein the laser beam or electron beam has a beam speed of 10-2000 mm/s and a surface power 4- 5·105 W/cm2 which yields a crystalline melt trace in the first melting, or spots come in contact with one another; 
performing a wherein yields wherein the successively remelted paths or spots are separated by a distance not shorter than 300 μman interval not shorter than 10 ms is maintained between the scanning of the successively remelted paths or spots and wherein the surface power density in the first melting  is lower than in the remelting, 
wherein the first melting comprises melting a layer of the material constituting a cross-section of the manufactured object and a layer of the material surrounding it 
and wherein the remelting comprises melting with the laser beam or electron beam to yield within wherein for the remaining part of the material which is not a cross-section of the manufactured object, either no melting is performed or melting with the laser beam or electron beam yields 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons for allowance are set forth in the Allowable Subject Matter section of the previous office action mailed March 2, 2021.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733